Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 7, 2021

                                       No. 04-20-00604-CV

                          IN THE INTEREST OF A.R.M., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00201
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on December 24, 2020. The
reporter’s record was due on December 28, 2020, ten days after the notice of appeal was filed in
the trial court; however, it has not been filed. We therefore ORDER Elva Chapa, the court
reporter responsible for preparing the reporter’s record in this appeal, to file the reporter’s record
on or before January 18, 2021.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court